United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-51109
                        Conference Calendar


CHRISTOPHER DYE,

                                    Plaintiff-Appellant,

versus

SENAIDA AMBRIZ, Respectively, in Both Individual and
Official Capacity; BRIGIDA JOYCE, Respectively, in Both
Individual and Official Capacity; JOHN DOE, Corrections
Officer, Respectively, in Both Individual and Official
Capacity; DENNIS FENNER, Respectively, in Both Individual
and Official Capacity; STEVEN GREEN, Respectively, in Both
Individual and Official Capacity; JEFFREY MARTON,
Respectively, in Both Individual and Official Capacity; PAUL
MORALES, Respectively, in Both Individual and Official
Capacity; OSCAR MENDOZA, Respectively, in Both Individual
and Official Capacity; ROSEMARY HEINSOHN, Respectively, in
Both Individual and Official Capacity; DOUGLAS DRETKE,
Director - Criminal Instituitional Division, Respectively,
in Both Individual and Official Capacity; GARY JOHNSON,
Respectively, in Both Individual and Official Capacity;
LARRY TODD, Respectively, in Both Individual and Official
Capacity,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:04-CV-517
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51109
                                -2-

     Christopher Dye, Texas prisoner # 805217, appeals from the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 civil rights complaint for failure to state a claim.     See

28 U.S.C. § 1915A(b)(1).

     We review dismissals under § 1915A(b)(1) de novo.    Ruiz v.

United States, 160 F.3d 273, 274-75 (5th Cir. 1998).    Texas law

provides an adequate post-deprivation remedy for property loss

occasioned by prison employees through the administrative

grievance process and through the court system.    See TEX. GOV’T

CODE §§ 501.007, 501.008 (Vernon 2004); Murphy v. Collins, 26

F.3d 541, 543-44 (5th Cir. 1994); Aguilar v. Chastain, 923 S.W.2d

740, 743-44 (Tex. App. 1996).

     The record contains administrative grievance responses which

indicate that Dye refused to accept the items which he had

ordered from an outside vendor and refused to fill out an

administrative form declining such items.   As a result, they were

destroyed in accordance with administrative policy.    Dye offers

no explanation in his brief with respect to the administrative

responses, arguing instead that the administrative grievance

procedure was “contemptuous” and “irrelevant.”    His conclusional

assertions are insufficient to demonstrate that the grievance

procedure was inadequate and that his due process rights were

violated.   See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir.

1990).
                           No. 04-51109
                                -3-

     Dye argues that the district court erred in failing to allow

him to amend his complaint and requests that the district court

grant him additional time in the law library to conduct

discovery.   Dye’s contentions are meritless because he fails to

explain what new arguments he would have made to preclude

dismissal.   Accordingly, Dye’s appeal lacks arguable merit and is

therefore dismissed as frivolous.   See 5th Cir. R. 42.2; Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   The dismissal of

the complaint for failure to state a claim and the dismissal of

this appeal as frivolous both count as strikes under § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Dye is cautioned that if he accumulates three strikes, he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.